        Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 1 of 29




                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK

DANIEL SIPLE, Individually and On           Case No.
Behalf of All Others Similarly Situated,

                              Plaintiff,    CLASS ACTION COMPLAINT FOR
                                            VIOLATIONS OF THE FEDERAL
                    v.                      SECURITIES LAWS

NEOVASC INC., FRED COLEN, and
CHRISTOPHER CLARK,                          JURY TRIAL DEMANDED

                              Defendants.
            Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 2 of 29




       Plaintiff Daniel Siple (“Plaintiff”), individually and on behalf of all others similarly situated,

by and through Plaintiff’s attorneys, alleges the following upon information and belief, except as to

those allegations concerning Plaintiff, which are alleged upon personal knowledge. Plaintiff’s

information and belief is based upon, among other things, the investigation conducted by Plaintiff’s

counsel, which includes, without limitation: (a) review and analysis of regulatory filings made by

Neovasc Inc. (“Neovasc” or the “Company”) with the United States (“U.S.”) Securities and

Exchange Commission (“SEC”); (b) review and analysis of press releases and media reports issued

by and disseminated by Neovasc; and (c) review of other publicly available information concerning

Neovasc.

                                   NATURE OF THE ACTION

       1.       This is a federal securities class action on behalf of a class consisting of all persons

and entities that purchased or otherwise acquired Neovasc securities between October 10, 2018

and October 27, 2020, inclusive (the “Class Period”). Plaintiff pursues claims against the

Defendants under the Securities Exchange Act of 1934 (the “Exchange Act”).

       2.       Neovasc is a specialty medical device company that develops, manufactures, and

markets products for cardiovascular diseases, including the Tiara technology and the Reducer. The

Company’s Reducer is a medical device that treats refractory angina by altering blood flow in the

heart’s circulatory system.

       3.       In December 2018, the Company filed a Q-Sub submission to the U.S. Food and

Drug Administration (“FDA”) that contained safety and efficacy results from Neovasc’s clinical

studies, as well as supporting data from peer-reviewed journals.

       4.       On February 20, 2019, Neovasc announced that, despite “Breakthrough Device

Designation,” the FDA review team recommended that the Company collect further pre-market

blinded data prior to submitting a Pre-Market Approval (“PMA”) application.
                                  CLASS ACTION COMPLAINT
                                             1
            Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 3 of 29




       5.       On November 1, 2019, the Company announced that it would submit a PMA

application for the Reducer without gathering further evidence, against the FDA’s

recommendation. Neovasc claimed that “the clinical evidence already available will be sufficient

to not further delay the availability of this Breakthrough medical device for the treatment of U.S.

patients.”

       6.       Throughout the Class Period, Defendants made materially false and/or misleading

statements, as well as failed to disclose material adverse facts about the Company’s business,

operations, and prospects. Specifically, Defendants failed to disclose to investors that: (i) Neovasc

had overstated the viability of U.S. approval of the Reducer based on its “Breakthrough Device

Designation” and prior studies supporting the Reducer’s efficacy and safety; (ii) the results of

Neovasc’s clinical studies used to support approval for the Reducer in the U.S. contained

imbalances in missing information present in the control group versus the treatment group,

including significant missing information for secondary endpoints but none for the primary

endpoint; (iii) the imbalance in missing information indicated that control subjects were aware of

their treatment assignment (not blinded) and less inclined to participate in additional data

collection; (iv) blinding is critical when studying a placebo-responsive condition such as angina;

(v) the lack of blinding assessment made the primary endpoint difficult to interpret; (vi) as a result

of the foregoing, the FDA was reasonably likely to require additional premarket clinical data; (vii)

as a result, the Company’s PMA for Reducer was unlikely to be approved without additional

clinical data; and (viii) as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.




                                 CLASS ACTION COMPLAINT
                                            2
             Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 4 of 29




        7.       On October 28, 2020, before the market opened, the Company announced that an

FDA advisory panel voted overwhelmingly against the safety and effectiveness of the Reducer.

The panel noted concerns with the Company’s clinical data, including “that the lack of blinding

assessment made the primary endpoint difficult to interpret.” As a result, the panel reached a

consensus “that additional premarket randomized clinical data was necessary.”

        8.       On this news, the Company’s common share price fell $0.77 per share, or 42%, to

close at $1.06 per share on October 28, 2020, on unusually heavy trading volume.

        9.       As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                                   JURISDICTION AND VENUE

        10.      The claims asserted herein arise under Sections 10(b) and 20(a) of the Exchange

Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule 10b-5 promulgated thereunder by the SEC (17

C.F.R. § 240.10b-5).

        11.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. § 1331 and Section 27 of the Exchange Act (15 U.S.C. § 78aa).

        12.      Venue is proper in this Judicial District pursuant to 28 U.S.C. § 1391(b) and Section

27 of the Exchange Act (15 U.S.C. § 78aa(c)). Substantial acts in furtherance of the alleged fraud

or the effects of the fraud have occurred in this Judicial District. Many of the acts charged herein,

including the dissemination of materially false and/or misleading information, occurred in

substantial part in this Judicial District.

        13.      In connection with the acts, transactions, and conduct alleged herein, Defendants

directly and indirectly used the means and instrumentalities of interstate commerce, including the

U.S. mail, interstate telephone communications, and the facilities of a national securities exchange.
                                   CLASS ACTION COMPLAINT
                                              3
          Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 5 of 29




                                               PARTIES

        14.       Plaintiff , as set forth in the accompanying Certification, incorporated by reference

herein, purchased Neovasc securities during the Class Period, and suffered damages as a result of

the federal securities law violations and false and/or misleading statements and/or material

omissions alleged herein.

        15.       Defendant Neovasc is incorporated under the laws of Canada with its principal

executive offices located in British Columbia, Canada. Neovasc’s common shares trade in an

efficient market on the NASDAQ exchange (“NASDAQ”) under the symbol “NVCN.”

        16.       Defendant Fred Colen (“Colen”) was the Company’s Chief Executive Officer at all

relevant times.

        17.       Defendant Christopher Clark (“Clark”) was the Company’s Chief Financial Officer

at all relevant times.

        18.       Defendants Colen and Clark (collectively the “Individual Defendants”), because of

their positions with the Company, possessed the power and authority to control the contents of the

Company’s reports to the SEC, press releases and presentations to securities analysts, money and

portfolio managers and institutional investors, i.e., the market. The Individual Defendants were

provided with copies of the Company’s reports and press releases alleged herein to be misleading

prior to, or shortly after, their issuance and had the ability and opportunity to prevent their issuance

or cause them to be corrected. Because of their positions and access to material non-public

information available to them, the Individual Defendants knew that the adverse facts specified

herein had not been disclosed to, and were being concealed from, the public, and that the positive

representations which were being made were then materially false and/or misleading. The

Individual Defendants are liable for the false statements pleaded herein.



                                   CLASS ACTION COMPLAINT
                                              4
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 6 of 29




                              SUBSTANTIVE ALLEGATIONS

                                          Background

       19.     Neovasc is a specialty medical device company that develops, manufactures, and

markets products for cardiovascular diseases, including the Tiara technology and the Reducer. The

Company’s Reducer is a medical device that treats refractory angina by altering blood flow in the

heart’s circulatory system.

        Materially False and Misleading Statements Issued During the Class Period

       20.     The Class Period begins on October 10, 2018, when Neovasc announced that the

Reducer was granted “Breakthrough Device Designation” from the FDA. In a press release, the

Company stated, in relevant part:

       Neovasc . . . today announced that the [FDA] has granted Breakthrough Device
       designation to the Neovasc Reducer™ (the “Reducer”), a medical device for the
       treatment of refractory angina, which is not currently approved for commercial sale
       in the U.S.

       The FDA grants Breakthrough Device designation in order to expedite the
       development and review of a device that demonstrates compelling potential to
       provide a more effective treatment or diagnosis for life-threatening or irreversibly
       debilitating diseases. To qualify as a Breakthrough Device, there must either be no
       FDA approved treatments presently available, or the technology must offer
       significant advantages over existing approved alternatives.

       “We are pleased that the FDA has approved our request for Breakthrough Device
       designation for the Reducer. We will now start a process of further discussions and
       filings with the FDA, to obtain further guidance as to the regulatory pathway for
       entrance into the U.S. market. This designation supports our belief that this
       technology offers a significant benefit to patients suffering from refractory
       angina,” commented Fred Colen, Neovasc's President and Chief Executive Officer.
       “We look forward to working closely with FDA through this regulatory process.”

       Refractory angina, resulting in continued symptoms despite maximal available
       medical therapy and without revascularization options, is estimated to affect
       600,000 to 1.8 million Americans, with 50,000 to 100,000 new cases per year.

(Emphasis added.)



                                CLASS ACTION COMPLAINT
                                           5
          Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 7 of 29




       21.     On this news, Neovasc’s common share price rose $3.60 per share, or

approximately 15%, to close at $28.00 per share on October 10, 2018, on unusually heavy trading

volume.

       22.     In December 2018, the Company filed a Q-Sub submission to the FDA that

contained safety and efficacy results from Neovasc’s clinical studies, as well as supporting data

from peer-reviewed journals.

       23.     The above statements identified in ¶¶ 20 and 22 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants failed to disclose to investors that: (i) Neovasc had

overstated the viability of U.S. approval of the Reducer based on its “Breakthrough Device

Designation” and prior studies supporting the Reducer’s efficacy and safety; (ii) the results of

Neovasc’s clinical studies used to support approval for the Reducer in the U.S. contained

imbalances in missing information present in the control group versus the treatment group,

including significant missing information for secondary endpoints but none for the primary

endpoint; (iii) the imbalance in missing information indicated that control subjects were aware of

their treatment assignment (not blinded) and less inclined to participate in additional data

collection; (iv) blinding is critical when studying a placebo-responsive condition such as angina;

(v) the lack of blinding assessment made the primary endpoint difficult to interpret; (vi) as a result

of the foregoing, the FDA was reasonably likely to require additional premarket clinical data; (vii)

as a result, the Company’s PMA for Reducer was unlikely to be approved without additional

clinical data; and (viii) as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.



                                 CLASS ACTION COMPLAINT
                                            6
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 8 of 29




                                  The Truth Begins to Emerge

        24.    On February 20, 2019, during pre-market hours, Neovasc announced that the FDA

review team recommended collection of further pre-market blinded data prior to submitting a PMA

application. In a press release, the Company stated, in relevant part:

        The Neovasc team, together with two top U.S. Cardiologists, met with the FDA
        proposing moving forward with a [PMA] submission using the available Neovasc
        clinical evidence including the prospective, multicenter, randomized, double-blind,
        sham controlled study assessing the safety and efficacy of the Reducer in 104
        patients in the European Union and Canada (COSIRA), a multi-center, multi-
        country, three-arm observational post market study (REDUCER-I) with currently
        189 patients enrolled, and supportive safety and efficacy data from peer-reviewed
        journals. The FDA has now informed Neovasc that, despite “Breakthrough
        Device Designation”, the review team recommends collection of further pre-
        market blinded data prior to PMA submission. Through the Sprint discussion
        process, Neovasc will continue discussions with the FDA and their senior
        management, to attempt to bring this promising refractory angina device therapy,
        which has been available to patients in Europe since 2015 with demonstrated
        quality of life improvement and great safety profile, to U.S. patients as soon as
        possible.

(Emphasis added.)

        25.    On this news, Neovasc’s common share price fell $0.10 per share, or 1.47%, to

close at $6.70 per share on February 20, 2019. Despite this decline in the Company’s share price,

Neovasc securities continued to trade at artificially inflated prices throughout the remainder of the

Class Period as a result of Defendants’ continued misrepresentations regarding the viability of U.S.

approval of the Reducer based on its “Breakthrough Device Designation” and prior studies

supporting the Reducer’s efficacy and safety.

        26.    For example, on November 1, 2019, Neovasc announced that it would submit a full

PMA application to the FDA for the Reducer. In a press release, the Company stated, in relevant

part:

        Neovasc has been meeting with the FDA to discuss potential options to bring
        Reducer to the U.S. market. Following the last Sprint discussion held with the FDA
        on October 9, 2019 and weighing all available options a final decision was made
                                 CLASS ACTION COMPLAINT
                                            7
          Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 9 of 29




        by the Company to pursue a full PMA application for this Breakthrough medical
        device.

        “We believe that the totality of clinical evidence from the COSIRA study,
        REDUCER-I European Post-Market study (with over 200 of 400 patients
        enrolled), and multiple independent studies published in peer-reviewed journals,
        will provide reasonable assurance of safety and effectiveness to support a PMA.
        Neovasc plans to submit the PMA application prior to the end of 2019 with a
        request for an Advisory Panel meeting”, said Fred Colen, President and CEO of
        Neovasc. “While any pathway to U.S. market approval by the FDA carries
        considerable risk, we believe the full PMA application pathway brings the best
        chance of success within reasonable cost and time constraints. After evaluating the
        different options, we concluded that the Humanitarian Use Device (“HUD”)
        pathway would likely not be a viable option based on the definition of an HUD
        device within the FDA Guidance and that the PMA pathway would be our best
        option to bring Reducer to the U.S. market to treat refractory angina patients. While
        an additional post-market study will most likely be needed and the body of real-
        world evidence continues to grow, the Company believes that the clinical evidence
        already available will be sufficient to not further delay the availability of this
        Breakthrough medical device for the treatment of U.S. patients.”

(Emphases added.)

        27.     On November 7, 2019, Neovasc announced its third quarter 2019 financial results

in a press release that stated, in relevant part:

        “The third quarter of 2019 was another one of significant progress for the Company
        as we build the clinical data around Tiara and expand our Reducer commercial
        presence” said Fred Colen, President and Chief Executive Officer of Neovasc. “We
        continued to add to our sales team, and reached an important milestone with close
        to 200 patients being implanted with Reducer in Germany just after the end of the
        quarter. Additionally, we have taken concrete steps on the path to approval in the
        U.S. market. To that end, we decided to submit a full PMA application to the FDA
        before the year is out. We believe that the totality of clinical data available now,
        from the COSIRA study, REDUCER-I European Post-Market study (with over
        200 of 400 patients enrolled), and multiple independent published studies, should
        provide reasonable assurance of safety and effectiveness to support a PMA.”

(Emphasis added.)

        28.     On December 31, 2019, Neovasc announced that it had submitted its PMA for the

Reducer to the FDA. In a press release, the Company stated, in relevant part:




                                   CLASS ACTION COMPLAINT
                                              8
        Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 10 of 29




       Neovasc . . . today announced the submission of a [PMA] to the [FDA] for its
       Neovasc ReducerTM (“Reducer”) medical device for the treatment of refractory
       angina. The submission also includes a request for an Advisory Panel meeting.

       “This submission marks an important milestone in our effort to bring Reducer to
       the U.S. market, where it is estimated that there are up to 1.8 million patients with
       refractory angina,” said Fred Colen, President and Chief Executive Officer of
       Neovasc. “These patients have traditionally had no options – they are either
       unsuitable for revascularization or continue to suffer with angina following
       revascularization procedures. The Reducer provides potential relief of angina
       symptoms by altering blood flow within the myocardium of the heart and increasing
       the perfusion of oxygenated blood to ischemic areas of the heart muscle.”

       The PMA for Reducer includes clinical data from the COSIRA 104 patient
       randomized, double-blind, sham-controlled trial, the ongoing REDUCER-I
       European Post-Market study, with over 200 patients currently enrolled with up to
       5 years of follow-up, and supportive clinical evidence from multiple peer reviewed
       publications on Reducer.

       29.     On January 13, 2020, Neovasc issued a press release with an investor update,

stating, in relevant part: “Neovasc submitted a [PMA] to the FDA for approval in the US. The

company believes Reducer’s clinical evidence to date will support the efficacy and safety profile

required for approval of the application in late 2020 or early 2021.”

       30.     On January 15, 2020, the Company issued a press release entitled “Neovasc

Receives Administrative Acceptance Review Notification for Premarket Approval Application

from FDA for the Neovasc Reducer.” Therein, defendant Colen was quoted as saying: “The FDA

conducted an administrative acceptance review of our Premarket Approval Application, submitted

December 30, 2019, and found it contained all of the necessary elements and information needed

to proceed with the filing review.”

       31.     On March 30, 2020, the Company filed its annual report on Form 20-F with the

SEC for the period ended December 31, 2019. Therein, Neovasc stated, in relevant part:

       Our products are subject to extensive regulation, which can be costly and time
       consuming, cause unanticipated delays, or prevent the receipt of the required
       approvals to commercialize products.

                                CLASS ACTION COMPLAINT
                                           9
        Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 11 of 29




       The pre-clinical and clinical trials of any products developed by us and the
       manufacturing, labeling, sale, distribution, export or import, marketing, advertising
       and promotion of any of those products are subject to rigorous regulation by federal,
       provincial, state and local governmental authorities. Our medical devices are
       principally regulated in the United States by the FDA, in Canada by the Health
       Canada (particularly, the Therapeutic Products Directorate), in the European Union
       by the European Medicines Agency (“EMA”), and by other similar regulatory
       authorities in other jurisdictions. Government regulation substantially increases the
       cost and risk of researching, developing, manufacturing and selling products.
       Following several widely publicized issues in recent years, the FDA and similar
       regulatory authorities in other jurisdictions have become increasingly focused on
       product safety. This development has led to, among other things, requests for
       more clinical trial data, for the inclusion of a significantly higher number of
       patients in clinical trials and for more detailed analysis of trial results.
       Consequently, the process of obtaining regulatory approvals, particularly from
       the FDA, has become more costly, time consuming and challenging than in the
       past. Any product developed by us or our future collaborative partners, if any, must
       receive all relevant regulatory approvals or clearances from the applicable
       regulatory authorities before it may be marketed and sold in a particular country.

(Second emphasis added.)

       32.       On May 26, 2020, Neovasc provided a corporate update in a press release, stating,

in relevant part: “[T]he Reducer FDA [PMA] milestones continue to progress, with our ‘100-day

Meeting’ recently completed.”

       33.       On June 26, 2020, the Company issued a press release to announce “positive interim

results of the REDUCER-I study.” Therein, Neovasc stated, in relevant part:

       REDUCER-I is a multi-center, international, three-arm prospective and
       retrospective observational study enrolling up to 400 patients suffering from
       refractory angina. The patients included in the study have exhausted other treatment
       options including drug-therapy and represent a difficult-to-treat population.
       Today’s presentation provided data from 241 patients enrolled in the study, with up
       to three years follow-up, making it the largest and longest duration Reducer data
       set presented to date. The primary efficacy endpoint of the study is improvement in
       chest pain, or angina, as measured by the Canadian Cardiovascular Society (“CCS”)
       grading system.

       Highlights of the study included:

                70% of patients saw improvement in their symptoms by at least 1 CCS Class
                 that was maintained through 3 years

                                  CLASS ACTION COMPLAINT
                                             10
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 12 of 29




                34% of patients saw improvement in their symptoms by at least 2 CCS
                 Classes that was maintained through 3 years

                Prior to treatment, ~70% of patients were CCS Class 3-4, the most severe
                 classes of symptoms

                After treatment with Reducer through 2-year follow-up, ~16% of patients
                 were CCS Class 3-4

                Patients experienced a 91% decrease in emergency department visits from
                 the 12 months prior to baseline compared to 12 months after treatment with
                 Reducer

                Less than 1% of patients experienced a device or procedure related major
                 adverse event

       “We believe the results from the REDUCER-I study demonstrate that for patients
       suffering from the debilitating effects of refractory angina, Reducer therapy is
       safe and offers a sustained improvement in symptoms”, said Dr. Verheye.
       “Today’s findings reinforce the results of the COSIRA study published in the New
       England Journal of Medicine and align with the current European Society of
       Cardiology Guidelines for the treatment of chronic coronary syndromes.”

       34.       The above statements identified in ¶¶ 24 and 26-33 were materially false and/or

misleading, and failed to disclose material adverse facts about the Company’s business, operations,

and prospects. Specifically, Defendants failed to disclose to investors that: (i) Neovasc had

overstated the viability of U.S. approval of the Reducer based on its “Breakthrough Device

Designation” and prior studies supporting the Reducer’s efficacy and safety; (ii) the results of

Neovasc’s clinical studies used to support approval for the Reducer in the U.S. contained

imbalances in missing information present in the control group versus the treatment group,

including significant missing information for secondary endpoints but none for the primary

endpoint; (iii) the imbalance in missing information indicated that control subjects were aware of

their treatment assignment (not blinded) and less inclined to participate in additional data

collection; (iv) blinding is critical when studying a placebo-responsive condition such as angina;

(v) the lack of blinding assessment made the primary endpoint difficult to interpret; (vi) as a result

                                 CLASS ACTION COMPLAINT
                                            11
        Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 13 of 29




of the foregoing, the FDA was reasonably likely to require additional premarket clinical data; (vii)

as a result, the Company’s PMA for Reducer was unlikely to be approved without additional

clinical data; and (viii) as a result of the foregoing, Defendants’ positive statements about the

Company’s business, operations, and prospects were materially misleading and/or lacked a

reasonable basis.

                                   The Truth Fully Emerges

       35.     On October 27, 2020, the Circulatory System Devices Panel of the Medical Devices

Advisory Committee to the FDA met to discuss, make recommendations, and vote on information

related to Neovasc’s PMA. A brief summary of the panel’s discussion was issued to the public,

which noted concerns with the Company’s clinical data, including “that the lack of blinding

assessment made the primary endpoint difficult to interpret.” As a result, the panel reached a

consensus “that additional premarket randomized clinical data was necessary.” Specifically, the

FDA panel’s brief summary stated:

       Panelists were concerned that the sponsor could not explain the imbalance in
       missing information present in the control group versus the treatment group, or why
       there was significant missing information for secondary endpoints but none for the
       primary endpoint. Panelists suggested that the imbalance in missing information
       could indicate that control subjects aware of their treatment assignment were less
       inclined to participate in additional data collection. The panel concluded that
       blinding is critical when studying a placebo-responsive condition such as angina
       and that the lack of blinding assessment made the primary endpoint difficult to
       interpret. They noted that a more objective endpoint would have been helpful to
       mitigate these concerns.

                                               ***

       The panel agreed with the concerns cited regarding the small sample size and
       unpowered secondary endpoints. The panel concluded that without randomization
       or blinding, the REDUCER I observational study data was of limited use in
       alleviating these concerns.

                                               ***



                                 CLASS ACTION COMPLAINT
                                            12
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 14 of 29




       Panelists discussed their concerns for this patient population that is difficult to treat
       and desperate for options, and how to weigh that against the lack of objective
       evidence of efficacy. Several panelists were concerned that approval would set a
       precedent and lead to the availability of multiple unproven therapies, ultimately
       making treatment decisions more difficult. There was consensus from the panel
       that additional premarket randomized clinical data was necessary.

(Emphases added.)

       36.     On October 28, 2020, before the market opened, the Company announced that an

FDA advisory panel voted overwhelmingly against the safety and effectiveness of the Reducer. In

a press release, Neovasc stated, in relevant part:

       NVCN today announced that the [FDA’s] Circulatory System Devices Advisory
       Panel voted 14 to 4 “in favor” that the Neovasc ReducerTM is safe when used as
       intended, and voted 1 to 17 “against” on the issue of a reasonable assurance of
       effectiveness. The third vote was 13 to 3 “against” (2 abstained) on whether the
       relative benefits outweighed the relative risks.

       “We would like to thank the FDA, the panel and members of the public that offered
       their insights during yesterday’s Circulatory System Devices Advisory Panel
       meeting,” said Fred Colen, President and Chief Executive Officer of Neovasc.
       “Clearly, we are disappointed with the meeting’s outcome, and we will provide
       further updates in the coming weeks.”

       The Reducer is currently under review by the agency for treatment of patients with
       refractory angina pectoris despite guideline directed medical therapy, who are
       unsuitable for revascularization by coronary artery bypass grafting or by
       percutaneous coronary intervention.

       37.     On this news, the Company’s common share price fell $0.77 per share, or 42%, to

close at $1.06 per share on October 28, 2020, on unusually heavy trading volume.

       38.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       39.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class, consisting of all persons and entities that purchased
                                  CLASS ACTION COMPLAINT
                                             13
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 15 of 29




or otherwise acquired Neovasc securities during the Class Period, and who were damaged thereby

(the “Class”). Excluded from the Class are Defendants, the officers and directors of the Company,

at all relevant times, members of their immediate families and their legal representatives, heirs,

successors, or assigns, and any entity in which Defendants have or had a controlling interest.

        40.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Neovasc’s shares actively traded on the NASDAQ.

While the exact number of Class members is unknown to Plaintiff at this time and can only be

ascertained through appropriate discovery, Plaintiff believes that there are at least hundreds or

thousands of members in the proposed Class. Millions of Neovasc shares were traded publicly

during the Class Period on the NASDAQ. Record owners and other members of the Class may be

identified from records maintained by Neovasc or its transfer agent and may be notified of the

pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        41.       Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        42.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation.

        43.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                  (a)    whether the federal securities laws were violated by Defendants’ acts as

alleged herein;



                                   CLASS ACTION COMPLAINT
                                              14
        Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 16 of 29




               (b)     whether statements made by Defendants to the investing public during the

Class Period omitted and/or misrepresented material facts about the business, operations, and

prospects of Neovasc; and

               (c)     to what extent the members of the Class have sustained damages and the

proper measure of damages.

       44.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation makes it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

                             UNDISCLOSED ADVERSE FACTS

       45.     The market for Neovasc’s securities was open, well-developed, and efficient at all

relevant times. As a result of these materially false and/or misleading statements, and/or failures

to disclose, Neovasc’s securities traded at artificially inflated prices during the Class Period.

Plaintiff and other members of the Class purchased or otherwise acquired Neovasc’s securities

relying upon the integrity of the market price of the Company’s securities and market information

relating to Neovasc, and have been damaged thereby.

       46.     During the Class Period, Defendants materially misled the investing public, thereby

inflating the price of Neovasc’s securities, by publicly issuing false and/or misleading statements

and/or omitting to disclose material facts necessary to make Defendants’ statements, as set forth

herein, not false and/or misleading. The statements and omissions were materially false and/or

misleading because they failed to disclose material adverse information and/or misrepresented the

truth about Neovasc’s business, operations, and prospects as alleged herein.



                                 CLASS ACTION COMPLAINT
                                            15
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 17 of 29




       47.     At all relevant times, the material misrepresentations and omissions particularized

in this Complaint directly or proximately caused or were a substantial contributing cause of the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Neovasc’s financial well-being and prospects. These material misstatements

and/or omissions had the cause and effect of creating in the market an unrealistically positive

assessment of the Company and its financial well-being and prospects, thus causing the

Company’s securities to be overvalued and artificially inflated at all relevant times. Defendants’

materially false and/or misleading statements during the Class Period resulted in Plaintiff and other

members of the Class purchasing the Company’s securities at artificially inflated prices, thus

causing the damages complained of herein when the truth was revealed.

                                       LOSS CAUSATION

       48.     Defendants’ wrongful conduct, as alleged herein, directly and proximately caused

the economic loss suffered by Plaintiff and the Class.

       49.     During the Class Period, Plaintiff and the Class purchased Neovasc’s securities at

artificially inflated prices and were damaged thereby. The price of the Company’s securities

significantly declined when the misrepresentations made to the market, and/or the information

alleged herein to have been concealed from the market, and/or the effects thereof, were revealed,

causing investors’ losses.

                                  SCIENTER ALLEGATIONS

       50.     As alleged herein, Defendants acted with scienter since Defendants knew that the

public documents and statements issued or disseminated in the name of the Company were

materially false and/or misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated or acquiesced

                                 CLASS ACTION COMPLAINT
                                            16
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 18 of 29




in the issuance or dissemination of such statements or documents as primary violations of the

federal securities laws. As set forth elsewhere herein in detail, the Individual Defendants, by virtue

of their receipt of information reflecting the true facts regarding Neovasc, their control over, and/or

receipt and/or modification of Neovasc’s allegedly materially misleading misstatements and/or

their associations with the Company which made them privy to confidential proprietary

information concerning Neovasc, participated in the fraudulent scheme alleged herein.

                   APPLICABILITY OF PRESUMPTION OF RELIANCE
                       (FRAUD-ON-THE-MARKET DOCTRINE)

       51.     The market for Neovasc’s securities was open, well-developed, and efficient at all

relevant times. As a result of the materially false and/or misleading statements and/or failures to

disclose, Neovasc’s securities traded at artificially inflated prices during the Class Period. Plaintiff

and other members of the Class purchased or otherwise acquired the Company’s securities relying

upon the integrity of the market price of Neovasc’s securities and market information relating to

Neovasc, and have been damaged thereby.

       52.     During the Class Period, the artificial inflation of Neovasc’s shares was caused by

the material misrepresentations and/or omissions particularized in this Complaint causing the

damages sustained by Plaintiff and other members of the Class. As described herein, during the

Class Period, Defendants made or caused to be made a series of materially false and/or misleading

statements about Neovasc’s business, prospects, and operations. These material misstatements

and/or omissions created an unrealistically positive assessment of Neovasc and its business,

operations, and prospects, thus causing the price of the Company’s securities to be artificially

inflated at all relevant times, and when disclosed, negatively affected the value of the Company’s

shares. Defendants’ materially false and/or misleading statements during the Class Period resulted




                                  CLASS ACTION COMPLAINT
                                             17
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 19 of 29




in Plaintiff and other members of the Class purchasing the Company’s securities at such artificially

inflated prices, and each of them has been damaged as a result.

       53.     At all relevant times, the market for Neovasc’s securities was an efficient market

for the following reasons, among others:

               (a)     Neovasc shares met the requirements for listing, and were listed and

actively traded on the NASDAQ, a highly efficient and automated market;

               (b)     As a regulated issuer, Neovasc filed periodic public reports with the SEC

and/or the NASDAQ;

               (c)     Neovasc regularly communicated with public investors via established

market communication mechanisms, including through regular dissemination of press releases on

the national circuits of major newswire services and through other wide-ranging public disclosures,

such as communications with the financial press and other similar reporting services; and/or

               (d)     Neovasc was followed by securities analysts employed by brokerage firms

who wrote reports about the Company, and these reports were distributed to the sales force and

certain customers of their respective brokerage firms. Each of these reports was publicly available

and entered the public marketplace.

       54.     As a result of the foregoing, the market for Neovasc’s securities promptly digested

current information regarding Neovasc from all publicly available sources and reflected such

information in Neovasc’s share price. Under these circumstances, all purchasers of Neovasc’s

securities during the Class Period suffered similar injury through their purchase of Neovasc’s

securities at artificially inflated prices and a presumption of reliance applies.

       55.     A Class-wide presumption of reliance is also appropriate in this action under the

Supreme Court’s holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972),



                                  CLASS ACTION COMPLAINT
                                             18
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 20 of 29




because the Class’s claims are, in large part, grounded on Defendants’ material misstatements

and/or omissions. Because this action involves Defendants’ failure to disclose material adverse

information regarding the Company’s business operations and financial prospects—information

that Defendants were obligated to disclose—positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the

importance of the Class Period material misstatements and omissions set forth above, that

requirement is satisfied here.

                                       NO SAFE HARBOR

       56.     The statutory safe harbor provided for forward-looking statements under certain

circumstances does not apply to any of the allegedly false statements pleaded in this Complaint.

The statements alleged to be false and misleading herein all relate to then-existing facts and

conditions. In addition, to the extent certain of the statements alleged to be false may be

characterized as forward looking, they were not identified as “forward-looking statements” when

made and there were no meaningful cautionary statements identifying important factors that could

cause actual results to differ materially from those in the purportedly forward-looking statements.

In the alternative, to the extent that the statutory safe harbor is determined to apply to any forward-

looking statements pleaded herein, Defendants are liable for those false forward-looking

statements because at the time each of those forward-looking statements was made, the speaker

had actual knowledge that the forward-looking statement was materially false or misleading,

and/or the forward-looking statement was authorized or approved by an executive officer of

Neovasc who knew that the statement was false when made.




                                  CLASS ACTION COMPLAINT
                                             19
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 21 of 29




                                             COUNT I

(Violations of Section 10(b) of the Exchange Act and Rule 10b-5 Promulgated Thereunder
                                   Against All Defendants)

        57.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        58.     During the Class Period, Defendants carried out a plan, scheme and course of

conduct which was intended to and, throughout the Class Period, did: (i) deceive the investing

public, including Plaintiff and other Class members, as alleged herein; and (ii) cause Plaintiff and

other members of the Class to purchase Neovasc’s securities at artificially inflated prices. In

furtherance of this unlawful scheme, plan, and course of conduct, Defendants, and each defendant,

took the actions set forth herein.

        59.     Defendants (i) employed devices, schemes, and artifices to defraud; (ii) made

untrue statements of material fact and/or omitted to state material facts necessary to make the

statements not misleading; and (iii) engaged in acts, practices, and a course of business which

operated as a fraud and deceit upon the purchasers of the Company’s securities in an effort to

maintain artificially high market prices for Neovasc’s securities in violation of Section 10(b) of

the Exchange Act and Rule 10b-5 promulgated thereunder. All Defendants are sued either as

primary participants in the wrongful and illegal conduct charged herein or as controlling persons

as alleged below.

        60.     Defendants, individually and in concert, directly and indirectly, by the use, means,

or instrumentalities of interstate commerce and/or of the mails, engaged and participated in a

continuous course of conduct to conceal adverse material information about Neovasc’s financial

well-being and prospects, as specified herein.




                                     CLASS ACTION COMPLAINT
                                                20
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 22 of 29




       61.     Defendants employed devices, schemes and artifices to defraud, while in

possession of material adverse non-public information and engaged in acts, practices, and a course

of conduct as alleged herein in an effort to assure investors of Neovasc’s value and performance

and continued substantial growth, which included the making of, or the participation in the making

of, untrue statements of material facts and/or omitting to state material facts necessary in order to

make the statements made about Neovasc and its business operations and future prospects in light

of the circumstances under which they were made, not misleading, as set forth more particularly

herein, and engaged in transactions, practices and a course of business which operated as a fraud

and deceit upon the purchasers of the Company’s securities during the Class Period.

       62.     Each of the Individual Defendants’ primary liability and controlling person liability

arises from the following facts: (i) the Individual Defendants were high-level executives and/or

directors at the Company during the Class Period and members of the Company’s management

team or had control thereof; (ii) each of these defendants, by virtue of their responsibilities and

activities as a senior officer and/or director of the Company, was privy to and participated in the

creation, development, and reporting of the Company’s internal budgets, plans, projections, and/or

reports; (iii) each of these defendants enjoyed significant personal contact and familiarity with the

other defendants and was advised of, and had access to, other members of the Company’s

management team, internal reports and other data and information about the Company’s finances,

operations, and sales at all relevant times; and (iv) each of these defendants was aware of the

Company’s dissemination of information to the investing public which they knew and/or

recklessly disregarded was materially false and misleading.

       63.     Defendants had actual knowledge of the misrepresentations and/or omissions of

material facts set forth herein, or acted with reckless disregard for the truth in that they failed to



                                 CLASS ACTION COMPLAINT
                                            21
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 23 of 29




ascertain and to disclose such facts, even though such facts were available to them. Such

defendants’ material misrepresentations and/or omissions were done knowingly or recklessly and

for the purpose and effect of concealing Neovasc’s financial well-being and prospects from the

investing public and supporting the artificially inflated price of its securities. As demonstrated by

Defendants’ overstatements and/or misstatements of the Company’s business, operations,

financial well-being, and prospects throughout the Class Period, Defendants, if they did not have

actual knowledge of the misrepresentations and/or omissions alleged, were reckless in failing to

obtain such knowledge by deliberately refraining from taking those steps necessary to discover

whether those statements were false or misleading.

       64.     As a result of the dissemination of the materially false and/or misleading

information and/or failure to disclose material facts, as set forth above, the market price of

Neovasc’s securities was artificially inflated during the Class Period. In ignorance of the fact that

market prices of the Company’s securities were artificially inflated, and relying directly or

indirectly on the false and misleading statements made by Defendants, or upon the integrity of the

market in which the securities trade, and/or in the absence of material adverse information that

was known to or recklessly disregarded by Defendants, but not disclosed in public statements by

Defendants during the Class Period, Plaintiff and the other members of the Class acquired

Neovasc’s securities during the Class Period at artificially high prices and were damaged thereby.

       65.     At the time of said misrepresentations and/or omissions, Plaintiff and other

members of the Class were ignorant of their falsity, and believed them to be true. Had Plaintiff

and the other members of the Class and the marketplace known the truth regarding the problems

that Neovasc was experiencing, which were not disclosed by Defendants, Plaintiff and other

members of the Class would not have purchased or otherwise acquired their Neovasc securities,



                                 CLASS ACTION COMPLAINT
                                            22
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 24 of 29




or, if they had acquired such securities during the Class Period, they would not have done so at the

artificially inflated prices which they paid.

        66.     By virtue of the foregoing, Defendants violated Section 10(b) of the Exchange Act

and Rule 10b-5 promulgated thereunder.

        67.     As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and the

other members of the Class suffered damages in connection with their respective purchases and

sales of the Company’s securities during the Class Period.

                                                COUNT II

    (Violations of Section 20(a) of the Exchange Act Against the Individual Defendants)

        68.     Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        69.     The Individual Defendants acted as controlling persons of Neovasc within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their high-level

positions and their ownership and contractual rights, participation in, and/or awareness of the

Company’s operations and intimate knowledge of the false financial statements filed by the

Company with the SEC and disseminated to the investing public, the Individual Defendants had

the power to influence and control and did influence and control, directly or indirectly, the

decision-making of the Company, including the content and dissemination of the various

statements which Plaintiff contends are false and misleading. The Individual Defendants were

provided with or had unlimited access to copies of the Company’s reports, press releases, public

filings, and other statements alleged by Plaintiff to be misleading prior to and/or shortly after these

statements were issued and had the ability to prevent the issuance of the statements or cause the

statements to be corrected.



                                  CLASS ACTION COMPLAINT
                                             23
         Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 25 of 29




       70.     In particular, the Individual Defendants had direct and supervisory involvement in

the day-to-day operations of the Company and, therefore, had the power to control or influence

the particular transactions giving rise to the securities violations as alleged herein, and exercised

the same.

       71.     As set forth above, Neovasc and the Individual Defendants each violated Section

10(b) of the Exchange Act and Rule 10b-5 promulgated thereunder by their acts and omissions as

alleged in this Complaint. By virtue of their position as controlling persons, the Individual

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Defendants’ wrongful conduct, Plaintiff and other members of the Class suffered damages

in connection with their purchases of the Company’s securities during the Class Period.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for relief and judgment, as follows:

       A.      Determining that this action is a proper class action under Rule 23 of the Federal

Rules of Civil Procedure;

       B.      Awarding compensatory damages in favor of Plaintiff and the other Class members

against all defendants, jointly and severally, for all damages sustained as a result of Defendants’

wrongdoing, in an amount to be proven at trial, including interest thereon;

       C.      Awarding Plaintiff and the Class their reasonable costs and expenses incurred in

this action, including counsel fees and expert fees; and

       D.      Such other and further relief as the Court may deem just and proper.

                                  JURY TRIAL DEMANDED

       Plaintiff hereby demands a trial by jury.

Dated: November 25, 2020



                                 CLASS ACTION COMPLAINT
                                            24
Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 26 of 29




                                 Respectfully submitted,

                                 POMERANTZ LLP

                                 /s/ Jeremy A. Lieberman
                                 Jeremy A. Lieberman
                                 J. Alexander Hood II
                                 600 Third Avenue
                                 New York, New York 10016
                                 Telephone: (212) 661-1100
                                 Facsimile: (212) 661-8665
                                 jalieberman@pomlaw.com
                                 ahood@pomlaw.com

                                 POMERANTZ LLP
                                 Patrick V. Dahlstrom
                                 10 South La Salle Street, Suite 3505
                                 Chicago, Illinois 60603
                                 Telephone: (312) 377-1181
                                 Facsimile: (312) 377-1184
                                 pdahlstrom@pomlaw.com

                                 HOLZER & HOLZER, LLC
                                 Corey D. Holzer
                                 (pro hac vice application forthcoming)
                                 1200 Ashwood Parkway, Suite 410
                                 Atlanta, Georgia 30338
                                 Telephone: (770) 392-0090
                                 Facsimile: (770) 392-0029
                                 cholzer@holzerlaw.com

                                 Attorneys for Plaintiff




                  CLASS ACTION COMPLAINT
                             25
        
                      Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 27 of 29




                                      CERTIFICATION OF NAMED PLAINTIFF
                                    PURSUANT TO FEDERAL SECURITIES LAWS

            The undersigned declares, as to the claims asserted under the federal securities laws, that:

                     Plaintiff has reviewed the initial complaint filed in this action.

                    Plaintiff did not purchase and/or acquire the security that is the subject of this action at
            the direction of Plaintiff's counsel or in order to participate in any private action under the federal
            securities laws.

                   Plaintiff is willing to serve as a representative party on behalf of the class, including
            providing testimony at deposition and trial, if necessary. I understand that this is not a claim
            form, and that my ability to share in any recovery as a member of the class is not dependent upon
            execution of this Plaintiff Certification.

                   Plaintiff's transactions in the security that is the subject of this action during the Class
            Period are as follows - List additional transactions on Schedule A, if necessary:

                     Purchases:

                              Ticker of Company       Date(s) Purchased       # Shares Purchased       Cost/Share
                                                         01/06/2020                 1000                 $3.55
                                    NVCN                 01/06/2020                 800                 $3.52
                                                         01/06/2020                  100                 $3.50
                                                         01/06/2020                 1099                 $3.58
                                                         01/06/2020                 1101                 $3.71
                                                         01/08/2020                   35                 $3.12
                                                         01/14/2020                   65                 $3.07
                                                         01/28/2020                  100                 $3.1467
                                                         02/04/2020                  195                 $2.55
                                                         02/04/2020                  105                 $2.4795
                                                         02/10/2020                   45                 $2.4445
                                                         02/26/2020                   60                 $2.60
                                                         02/26/2020                   15                 $2.615

                     Sales:

                              Ticker of Company       Date(s) Sold        # Shares Sold            Proceeds/Share




                    During the three (3) years prior to the date of this certification, Plaintiff has not sought to
            serve or served as a class representative in an action filed under the federal securities laws except
            for the following (if any):

            None
        
                      Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 28 of 29




                    Plaintiff will not accept any payment for serving as a representative party on behalf of the
            class beyond Plaintiff's pro rata share of any recovery, except such reasonable costs and expenses
            (including lost wages) directly relating to the representation of the class as ordered or approved
            by the court.

                     I declare under penalty of perjury that the foregoing is true and correct.
                                                                (redacted)
            Executed this _____
                           4           November 2020 in __
                                day of _______,                                                           _.
                                                                             City                 State



                                                  (Signature) X__________________________________

                                                                         Daniel Siple
                                                  (Print Name)___________________________________
                                                                    First             Last
        
                      Case 7:20-cv-09948-PMH Document 1 Filed 11/25/20 Page 29 of 29




                                                             SCHEDULE A

                     Purchases:

                              Ticker of Company       Date(s) Purchased      # Shares Purchased       Cost/Share
                                                         03/09/2020                  40                $2.44
                                    NVCN                 03/09/2020                 40                 $2.52
                                                         03/11/2020                 100                $2.25
                                                         03/18/2020                  60                $1.675
                                                         03/23/2020                 130                $1.5156
                                                         03/31/2020                  70                $1.479
                                                         06/12/2020                  80                $2.575
                                                         07/15/2020                  85                $2.4194
                                                         08/10/2020                  85                $2.27
                                                         08/10/2020                  90                $2.30
                                                         10/02/2020                 100                $2.20
                                                         10/27/2020                 100                $1.9769




                     Sales:

                              Ticker of Company       Date(s) Sold        # Shares Sold           Proceeds/Share
